DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
 
Election/Restrictions
Newly submitted (A) claims 1-6, 28, and, (B) claims 36-37, 45-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
For Group (A), Applicant elected d-limonene and non-derivitized CSNL as the non-aqueous phase.  Applicant had the opportunity to elect any/all solvents/additives of said phase from the Office Action dated 4/27/20 and did not elect butyl 3-hydroxybutanoate.  There are still claims pending that are drawn to the originally elected species (e.g. new claims 29, 38 and their dependents).  


Since applicant has received an action on the merits for the originally presented invention, these inventions has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 28, 36-37, 45-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
As previously set forth: Applicant's election with traverse of Group I, non-derivatized CNSL, anacardic acid, CNSL is NOT the surfactant, the surfactant is ethoxylated CNSL, d-limonene in the reply filed on 9/28/20 is acknowledged.  For response to the traversal see the Action dated 12/3/20.
Claims 1-6, 16-17, 28, 36-37, 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. 

Priority
As previously set forth: The claims have priority of the provisional application dated 8/18/17.

Response to Arguments
Regarding the withdrawal of claims 1-6 and 28 Applicant argues butyl 3-hydroxybutanoate is now recited separately from the non-aqueous phase and since the species election did not require the election of additional components of the microemulsion the claims should be rejoined.
The Examiner disagrees.  The Examiner specifically required election of all components of the non-aqueous phase because of the multitude of possibilities allowed for by the specification.  By Applicant’s reasoning, Applicant could next add distinct additional solvents to the overall microemulsion to the other independent claims and have the Examiner examining claims that are divergent in nature.  A solvent that is non-aqueous, and disclosed in the specification to be in the non-aqueous phase, will be in the non-aqueous phase no matter where Applicant recites such in the claim.  As such Applicant’s amendment and reasoning is not sufficient to overcome the Examiner’s position on such.  If Applicant would like butyl 3-hydroxybutanoate examined, the Examiner recommends putting the species in each of the independent claims.  Such would eliminate the originally elected species from the claims and thus search would continue onto the ‘next’ species.  Applicant cannot include different combinations of species in different claims (e.g. add butyl 3-hydroxybutanoate to all 3 claims and then add an additional aromatic compound to only 1 of the 3 claims).  The species must be the same for each independent claim.
Regarding the pending rejections Applicant argues Russell-Jones (herein Russell) is non-analogous art.  Applicant argues the problem faced by inventors was the development of compositions for use in treatment of oil and/or gas well and Russell does not relate to oil and gas wells.  Applicant argues Russel does not teach polyoxyethylene 50 sorbitol hexaoleate is a known surfactant for microemulsions 
The Examiner disagrees.  Russell is faced with the problem of creating microemulsions, which is analogous in nature to that of the instant invention, and, to the other references used in the rejection.  Since the overall composition of Russell is a microemulsion (abstract) and the surfactants are disclosed to be ones that allow for the formation of such [0124], Applicant’s arguments herein are not found persuasive.
Applicant argues Baseeth and Russell disclose polyoxyethylene sorbitol hexaoleate or polyoxyethylene 50 sorbitol hexaoleate from a large list of possible surfactants.  Applicant argues that such a large list does not render the species obvious.
The Examiner disagrees.  Though the surfactant is picked from a large list of options, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible compounds does not in and of itself make any one of those compounds less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  As such arguments herein are not found persuasive.
Regarding claims 38-46, Applicant continues the polyoxyethylene 50 sorbitol hexaoleate arguments addressed previously (which the Examiner disagrees with for the same reasons already set forth above).  Applicant additionally argues polyoxyethylene 50 sorbitol hexaoleate is not necessarily a demulsifier in every context as it would depend on the amount and other components of the emulsion.  Applicant argues it is incorrect to assert that because the same compound is disclosed that it could act as a demulsifier.  Applicant argues that Dismuke discloses 0-99 wt% of a surfactant and that 
The Examiner disagrees.  There is not enough evidence of record to overcome the Examiner’s positions based on the above arguments.  Though the specification/claims disclose the use of 4-8 wt% “in some embodiments”, the specification discloses these to be additives, and additives can be added in the broader range of from 0-70 wt%.  There is no evidence as to the criticality of the 4-8 wt%, e.g. Applicant would have to show that at 3 and 9 wt% the “demulsifier” works as a surfactant (or at least, doesn’t work as a demulsifier).  Or Applicant would have to have better literature evidence of the criticality of the wt% of this surfactant.  It is unclear why the surfactant would act one way at 8 wt% but another way at 9 wt% (likewise, why it would act one way at 1 wt% and a different way at 99 wt%).  A surfactant is a surfactant.  Whist the HLB balance could implicitly give a water-in-oil vs. oil-in-water result, the wt% of a compound would not be expected to give a different result.  Further, since the overall composition is a microemulsion, and since this surfactant can be used in such without destroying the microemulsion, it is also unclear how the “demulsifier” is intended to work and/or if there is a critical composition the microemulsion is used for that it would demulsify (whereas it would not demulsify other compositions).  Further clarification and evidence is required.  Without such and for the reasons set forth above Applicant’s arguments are not found persuasive and the rejection is continued below.

Claim Rejections - 35 USC § 112
Rejection over Claim 1, and its dependents, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome by amendment.

Rejection over Claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 29-32, 34-35, 38-41, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dismuke (US 2014/0338911) in view of Cui (US 2016/0200995), Baseeth (US 2017/0191008) and Russell-Jones (US 2007/0243132).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Dismuke discloses microemulsion compositions for subterranean formations comprising water, a solvent, a surfactant and optional additives (abstract).  The surfactant(s) (e.g. implying more than one may be chosen) is/are selected by optimizing parameters for the particular oil or solvent used [0074].  The surfactant may include a linear ethoxylated alcohol [0076-last 10 lines].  The solvent may include d-limonene [0064], a terpene.  
Dismuke includes elements as set forth above wherein the composition is used to aid in the recovery of oil from formations [0140] but does not disclose a cashew nut shell liquid therein.  Cui discloses compositions comprising cashew nut shell liquid (CNSL), and its derivatives, to decrease the viscosity of oils (abstract).  The composition further comprises a surfactant, cosolvent and water (abstract).  By decreasing the viscosity of the oil, it is easier to transport and store the oil (abstract).  One would recognize that by decreasing the viscosity of the oil in a subterranean formation such would aid in producing such from the well.  It is noted that Cui also discloses the use of water, a cosolvent such as a terpene, and surfactants such as alkyoxylated alcohols [0041] thus the compositions of Dismuke and Cui overlap in composition and use.  Since terpenes are used in Cui as a cosolvent, one expects the CNSL to be compatible with the terpene phase of Dismuke.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dismuke the use of CSNL or its derivatives, as taught by Cui, in order to aid in decreasing the viscosity of oil in the well to improve its production.
Dismuke includes elements as set forth above.  Dismuke discloses the use of surfactants such as alkoxylated alcohols (as discussed above).  Dismuke discloses the microemulsion may comprise a single surfactant or a combination of 2 or more surfactants [0071].  The surfactant(s) may be present in amounts ranging 0-99 wt% [0075] and may be fatty esters of sorbitol [0076] and various ethylene oxide-modified (EO) compounds [0076].  Dismuke does not disclose the use of a demulsifier such as polyoxyethylene 50 sorbitol hexaoleate.  
Baseeth discloses microemulsion compositions (title) comprising lecithin, a cosurfactant and an acidifier (abstract).  The microemulsion is used in oil drilling applications [0013], thus it is an analogous composition (microemulsion) and use (downhole oilfield application) as Dismuke.  Baseeth discloses the microemulsion cosurfactants may be a nonionic surfactant such as polyoxyethylene sorbitol hexaoleate [0051].  Baseeth thusly teaches such to be a suitable cosurfactant for use in microemulsions used in oilfield applications.  
Though Baseeth discloses the use of polyoxyethylene sorbitol hexaoleate, Baseeth does not disclose the ethylene oxide (EO) content of such (one would recognized that it would implicitly have a EO content because of the polyoxyethylene in its name).  Russell Jones discloses transdermal delivery of pharmaceutical agents (title), the agents are delivered using a microemulsion (abstract).  The surfactant of the microemulsion may be polyoxyethylene 50 sorbitol hexaoleate [0127].  Russell Jones thusly teaches such to be a known surfactant for use in microemulsions.  Though not used down a well in an oil field application, since Baseeth discloses the use of the genus (polyoxyethylene sorbitol hexaoleate) one would have a reasonable expectation that one could use the polyoxyethylene 50 sorbitol hexaoleate in a well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dismuke the use of polyoxyethylene 50 sorbitol hexaoleate, as taught by Baseeth and Russell Jones, since polyoxyethylene sorbitol hexaoleate is it is recognized in the art as a known non-ionic surfactant used in microemulsions in wellbores, and since polyoxyethylene 50 sorbitol hexaoleate is a species of such that is known to be useful for microemulsions.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Thus, using 0-99% of the above polyoxyethylene, alone or in combination with other surfactants, is prima facie obvious.  Regarding the “demulsifier” requirements, since the compound requirements are met (e.g. the polyoxyethylene 50 sorbitol hexaoleate), and there is nothing further in the specification that discloses other parameters needed for the compound to act as a demulsifier, the demulsifier requirements are deemed met.  Compounds and their properties are unseparatable, e.g. the above compound must have the demulsifying properties of the claim since the compound is the same as is required therein.  Elements above meet the requirements of claims 29, 30, 31, 32 (wherein the ethoxylated CNSL is optional in claim 32), 34.  The CSNL of Cui can be a derivative of CSNL (abstract) as further required by claim 35, 38-41, 43-44.  

Claims 32-33, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dismuke in view of Cui, Baseeth and Russell-Jones in further view of Leinweber (US 2018/0291254).


Dismuke, Cui, Baseeth and Russel Jones include elements as set forth above.  They do not disclose the use of a derivatized CNSL such as ethoxylated CNSL.
Leinweber discloses CNSL alkoxylate sulfate surfactants for use in enhanced oil recovery in wells (title).  The surfactant aids in the solubilization and mobilization of oil in subterranean formations (abstract) that work well at elevated temperature and salt concentrations [0023].  The surfactant may also be used in a microemulsion (Figure 1).  Thus, the surfactant would be compatible with the composition of Dismuke and would further improve the solubilization and mobilization of oil properties of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dismuke, Cui, Baseeth and Russel Jones the use of CNSL alkoxylate sulfate surfactants, as taught by Leinweber, in order to further improve the solubilization and mobilization of oil in the formation.

Claims 29-32, 34-35, 38-41, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Baseeth (US 2017/0191008) and Russell-Jones (US 2007/0243132).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Cui includes elements as set forth above.  Cui discloses compositions that comprise cashew nut shell liquid, and its derivatives, a surfactant, a cosolvent and water (abstract).  The surfactant may be an alkoxylated alcohol [0041], the cosolvent may be a terpene [0043].  The surfactant may also be an alkyl sulfate, and alkylaryl sulfonate and others disclosed therein.  The alkoxylated alcohol, alkyl sulfate and alkylarlysulfonate surfactants overlap with those taught in the instant specification.
Cui includes elements as set forth above but does not explicitly disclose that the composition is a microemulsion.  Since the composition comprises water, which is not soluble with the cosolvent (terpene), and surfactants, it is the Examiner’s position the composition must be an emulsion.  Since the reference embraces the same surfactants as the instant specification it is the Examiner’s position that Cui also embraces microemulsions therein.  
Cui discloses the use of surfactants or combinations of surfactants [0040] in amounts ranging form 0.1-5 wt% [0042].  Cui does not disclose the use of polyoxyethylene 50 sorbitol hexaoleate.    
Baseeth discloses microemulsion compositions (title) comprising lecithin, a cosurfactant and an acidifier (abstract).  The microemulsion is used in oil drilling applications [0013], thus it is an analogous composition (microemulsion) and use (downhole oilfield application) as Cui.  Baseeth discloses the microemulsion cosurfactants may be a nonionic surfactant such as polyoxyethylene sorbitol hexaoleate [0051].  Baseeth thusly teaches such to be a suitable cosurfactant for use in microemulsions used in oilfield applications.  
Though Baseeth discloses the use of polyoxyethylene sorbitol hexaoleate, Baseeth does not disclose the ethylene oxide (EO) content of such (one would recognized that it would implicitly have a EO content because of the polyoxyethylene in its name).  Russell Jones discloses transdermal delivery of pharmaceutical agents (title), the agents are delivered using a microemulsion (abstract).  The surfactant of the microemulsion may be polyoxyethylene 50 sorbitol hexaoleate [0127].  Russell Jones thusly teaches such to be a known surfactant for use in microemulsions.  Though not used down a well in an oil field application, since Baseeth discloses the use of the genus (polyoxyethylene sorbitol hexaoleate) one would have a reasonable expectation that one could use the polyoxyethylene 50 sorbitol hexaoleate in a well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Cui the use of polyoxyethylene 50 sorbitol hexaoleate, as taught by Baseeth and Russell Jones, since polyoxyethylene sorbitol hexaoleate is it is recognized in the art as a known non-ionic surfactant used in microemulsions in wellbores, and since polyoxyethylene 50 sorbitol hexaoleate is a species of such that is known to be useful for microemulsions.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
As such, Cui embraces, and thus renders prima facie obvious, all the requirements of claim 29.  Regarding the “demulsifier” requirements, since the compound requirements are met (e.g. the polyoxyethylene 50 sorbitol hexaoleate), and there is nothing further in the specification that discloses other parameters needed for the compound to act as a demulsifier, the demulsifier requirements are deemed met.  Compounds and their properties are unseparatable, e.g. the above compound must have the demulsifying properties of the claim since the compound is the same as is required therein.  Elements above further meet the requirements of claim 30-31, 32 (wherein the ethoxylated cashew nut shell liquid is optional of claim 32).  The terpene discussed above meets the cosolvent requirements of claim 34 and the derivatives of CNSL above meet the requirements of claim 35, elements above further meet the requirements of claims 38-41, 43-44.

Claims 32-33, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Baseeth and Russell-Jones and in further view of Leinweber.
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Cui, Baseeth and Russel Jones include elements as set forth above.  Cui does not disclose the use of a derivatized CNSL such as ethoxylated CNSL.
Leinweber discloses CNSL alkoxylate sulfate surfactants for use in enhanced oil recovery in wells (title).  The surfactant aids in the solubilization and mobilization of oil in subterranean formations (abstract) that work well at elevated temperature and salt concentrations [0023].  The surfactant may also be used in a microemulsion (Figure 1).  Thus, the surfactant would be compatible with the composition of Cui and would further improve the solubilization and mobilization of oil properties of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Cui, Baseeth and Russel Jones the use of CNSL alkoxylate sulfate surfactants, as taught by Leinweber, in order to further improve the solubilization and mobilization of oil in the formation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768